Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 06/03/2021.

Claim Rejections - 35 USC § 112
3.       In view of Applicant’s argument [Remarks] and amendments filed 06/29/2021, the 35 U.S.C 112(f) Claim Interpretation of claim 10 has been fully considered and persuasive based on newly added amendments thus the interpretation of claim 10 under 35 U.S.C. 112(f) is withdrawn.


Claim Rejections - 35 USC § 101
4.       In view of Applicant’s argument [Remarks] and amendments filed 06/29/2021, the 35 U.S.C 101 rejection of claim 11 has been fully considered and persuasive based on newly added amendments thus the rejection of claim 10 under 35 U.S.C. 101 is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Ryan T. Davies (Reg. No. 72,627) 23 July 2021.
The application has been amended as follows:

[0018] According to the present disclosure, color conversion can be appropriately performed on print data in accordance with the color of ink. A printing system disclosed herein may comprise: a storage medium storing computer-readable instructions therein, the computer-readable instructions, causing the printing system to execute a color conversion process according to one embodiment of the present disclosure.

11.  (Currently Amended) A  non-transitory computer-readable storage medium 


Examiner’s Statement of Reasons for Allowance
6.       Claims 1 and 3-11 are allowed.

7.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  

(US PG. Pub. 2013/0250322 A1) teaches in Sect. [0082], CMYK solid patches of the ink fountain areas Z1 to Z13 and halftone portions including, for example, halftone dots of 25%, 50%, and 75% are printed in the control strip S1.  In this embodiment, color matching (color correction) is performed to make the color of the printed test sheet having the above-mentioned structure close to the color of a proof sheet, which is a reference medium having substantially the same structure as the printed test sheet.  Since the control strip S1 includes both the solid patch and the halftone portion of 50% or 25%, it is possible to consider the correlation between the temperature of ink, water, and a dot gain and thus achieve good color reproduction.
	
In particular, the applied reference of Kawabata fails to disclose and would not have rendered obvious the following limitations of independent claim 1:
	“a color conversion process of converting a color of a pre-conversion color system that is a color system used to express a color in the print data before the color conversion is performed to a color of an ink color system that is a color system corresponding to the inks of multiple colors, wherein
	in the color conversion process,
		a data input process of inputting the print data in which the color of each position of the image is set in the pre-conversion color system,
		a position selecting process of selecting some positions from the positions in the print data, the position selecting process including selecting a position where the color is to be expressed using ink of less than or equal to a predetermined number of colors, the predetermined number of colors being less than a number of colors of the inks of multiple colors,
		a profile using process of converting the color of each position in the print data according to a profile which is data associating the colors before and after the

conversion, the profile using process converting the color of the pre-conversion color system to the color of the ink color system based on the profile, and
		a color correcting process of performing correction on results of color conversion in the profile using process with respect to the selected position, which is the position selected in the position selecting process, to obtain a color expressed using ink of the predetermined number of colors or less are performed,
		the color of the pre-conversion color system including three or more colors,
		the color correcting process including performing correction using two or less colors among the three or more colors,
		in the position selecting process, a color of an ink of the two or less colors is further specified for each of the selected positions as a used ink color that is a color of ink used to express the color of the selected position,
		in the profile using process, an ink usage rate, which is a value associated with each usage rate of the inks of the three or more colors, is set as the color of the ink color system, and
in the color correcting process, the ink usage rate is corrected for the ink usage rate set in the profile using process with respect to the selected position so as not to use a color other than the color specified as the used ink color among the two or less
colors with respect to the selected position in the position selecting process.”, since the reference fails to teach an ink usage rate of various color properties providing color correction schemes based on selected image positioning for correcting color characteristics determined using ink of less than or equal to a predetermined number of colors, the predetermined number of colors being less than a number of colors of the inks of multiple colors as required by the claim.
	
	Therefore, the prior art of Kawabata fails to explicitly teach the claimed limitation as required by independent claim 1 and similar independent claims 10 and 11

8.       It follows that claims 3-9 are then inherently allowable for depending on an allowable base claim.

9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dottin whose telephone number is (571)270-5471.  The examiner can normally be reached on Monday through Thursday   9:30AM – 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

                                                                                                                                                                                                        /MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677